Hill, J.
Johnson et al. filed a petition seeking to enjoin the trustees of a certain school district from constructing a school building on a designated site. At the hearing the court rendered a judgment, on April 22d, 1919, denying that a court of equity had jurisdiction in the matter of locating such school building, the law having vested that discretion in the school board of the county. The judgment further provided that the defendant school trustees be enjoined from constructing such building until June 1, 1919. Held:
1. Properly construed, the bill of exceptions complains only of that portion of the judgment which restrains the defendants until June 1, 1919, the remainder being favorable to the plaintiffs in error.
2. The restraining order having expired by its own terms on June 1, 1919, prior to the .submission and consideration of the ease in this court, the only question involved is moot; and accordingly the writ of error must be dismissed. Atlanta & West Point R. Co. v. Golightly, 148 Ga. 582 (97 S. E. 516); Stark v. Hamilton, 149 Ga. 44 (99 S. E. 40).

Writ of error dismissed.


All the Justices concur, except Fish, C. J., absent.